

SHARE EXCHANGE AGREEMENT
 

--------------------------------------------------------------------------------



THIS AGREEMENT (“Agreement”) is made and entered into this _ day of December
2008, (the “Effective Date”) by and among (A) NEONODE, INC., a Delaware, United
States corporation (“Neonode” or "Corporation"); (B) AB Cypressen 9683 (changing
to Neon Mobile Technology AB) a corporation organized under the laws of Sweeden
(“NewCo”); and (C) Iwojima Sarl, (“Iwojima”),Wireless Toys AB (“WT”), and
Athemis Ltd. (“Athemis”).   The Employees are hereinafter collectively referred
to as the “NewCo Stockholders.”  Neonode, NewCo, and the NewCo Stockholders are
hereinafter collectively referred to as the “Parties.”


INTRODUCTION


A.         Neonode is a corporation of which ____________ shares of its common
stock, $0.001 par value per share are traded on the NASDAQ Capital Market under
the symbol “NEON”.


B.         The NewCo Stockholders are the holders of 100% of the shares of NewCo
(the “NewCo Shares”).


C.         The NewCo Stockholders are interested in exchanging the NewCo Shares
for an aggregate of 495,000 authorized and previously unissued shares of Neonode
Series A Preferred Stock (the “Exchange Shares”), all upon the terms and subject
to the conditions hereinafter set forth.


D.         To comply with the relevant NASDAQ maintenance criteria and to raise
capital to finance Neonode’s business going forward, Neonode will be engaging in
certain refinancing and capital raising activities, including the issuance of
the Exchange Shares to the NewCo Stockholders, and Neonode is willing to issue
the Exchange Shares to the NewCo Stockholders in exchange for the NewCo Shares,
all upon the terms and subject to the conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto intending to be bound hereby, it is agreed as
follows:


1.         Exchange of Shares


1.1           The NewCo Stockholders shall transfer, deliver, and assign the
NewCo Shares to Neonode in exchange for Neonode issuing the Exchange Shares to
the NewCo Stockholders (the “Exchange Transaction”).


1.2           At the Closing and simultaneous with the execution by the NewCo
Stockholders of a Repurchase Agreement with Neonode in the form attached hereto
as Exhibit 1 (the "Repurchase Agreement"), each of the NewCo Stockholders shall
assign and transfer to Neonode all and not less than all of the NewCo Shares set
forth below opposite the names of each of the NewCo Stockholders in exchange for
the Exchange Shares.  The number of NewCo Shares to be exchanged and the number
of Exchange Shares of Neonode to be issued to each of the NewCo Stockholders on
the Closing Date is as set forth below.


Page 1 of 26

--------------------------------------------------------------------------------





   
Number of NewCo Shares
 
Number of Exchange Shares
NewCo Stockholder
 
to be  Transferred to Neonode
 
to be Issued to NewCo Stockholder
         
Iwojima Sarl
 
334
 
165,000
Wireless Toys AB
 
333
 
165,000
Athemis Ltd.
 
333
 
165,000
Totals
 
1000  NewCo Shares
 
495,000 Exchange Shares



1.3           Each NewCo Stockholder acknowledges the following:


(a)           that the NewCo Stockholder may lose his entire investment in the
Corporation; and


(b)           that the stockholders of the Corporation may vote to reject (i) an
increase in the authorized share capital of the Corporation to enable the
issuance of shares of common stock upon conversion of the Exchange Shares or
(ii) a modification of the initial conversion rate of the Preferred A Stock; and


(c)           certain members of the Board of Directors of the Corporation are
personally involved in the Corporation’s refinancing and capital raising
activities and will be investing their own funds in the Corporation, and that
the personal interest of these Directors in these transactions creates the
potential for a conflict of interest.


A complete discussion of the risks associated with this transaction and an
investment in the Corporation are set forth in the Corporation’s Form 10-K filed
with the SEC on April 15, 2008 for the fiscal year ended December 31, 2007, Form
S-3 filed with the SEC on September 23, 2008, and Form 10-Q filed with the SEC
on November 19, 2008 for the quarter ended September 30, 2008, and in Section 5
below.


2.         Closing


2.1         The consummation of the Exchange Transaction (the “Closing”) shall
take place on December __, 2008, or on such other date as the parties mutually
agree, (the “Closing Date”).  The Closing shall take place at the offices of the
Neonode, or at such other place as the parties mutually agree.


2.2         At the Closing, (a) NewCo Stockholders shall deliver to Neonode
stock certificates of NewCo representing all, and not less than all, of the
issued and outstanding shares of NewCo, duly endorsed for transfer or
accompanied by stock powers executed in blank by each of the NewCo Stockholders
with their signatures certified by a notary, and (b) Neonode shall deliver to
the NewCo Stockholders stock certificates evidencing the Exchange Shares
registered in the names of each of the NewCo Stockholders as set forth in
Section 1.2 above.


2.3         The Closing is conditional upon;


(a)         The employment of the NewCo Stockholders by NewCo pursuant to the
terms of an employment agreement acceptable to Neonode; and


(b)         The execution of the Repurchase Agreement by the NewCo Stockholders.
 
Page 2 of 26

--------------------------------------------------------------------------------



 
3.         The Preferred A Stock


3.1           Certificate of Designations. The rights, preferences, privileges,
and restrictions of the Preferred A Stock shall be as described in the
Certificate of Designations, of which a copy has been provided to each NewCo
Stockholder.


3.2           Conversion. Subject to approval of the stockholders of Neonode,
each share of Preferred A Stock shall be convertible into 480.63 shares of
Neonode’s common stock (the “Conversion Rate”).


3.3           Stockholder Approval. Neonode shall provide each stockholder
entitled to vote at either (a) the next annual meeting of stockholders of
Neonode or (b) a special meeting of stockholders of Neonode, which shall be
promptly called and held not later than March 30, 2009, (the “Stockholder
Meeting”), with a proxy statement soliciting each such stockholder’s affirmative
vote at the Stockholder Meeting for approval of resolutions (i) increasing the
authorized share capital of Neonode so as to authorize a sufficient amount of
authorized share capital to enable the issuance of shares of common stock upon
conversion of the Exchange Shares, and (ii) approving the Conversion Rate, (the
“Stockholder Approvals”).


3.4           Acknowledgement. Each NewCo Stockholder acknowledges that its
right to convert the Exchange Shares into shares of common stock of Neonode is
subject to the Stockholder Approvals, and that there can be no guarantee that
the Stockholder Approvals will be obtained


4.         Information on Neonode; Legal Proceedings


4.1           Information on Neonode. Each Subscriber has been furnished with or
has had access at the EDGAR Website of the SEC to Neonode's Form 10-K filed on
April 15, 2008 for the fiscal year ended December 31, 2007 and the financial
statements included therein for the year ended December 31, 2007 together with
all subsequent filings made with the SEC available at the EDGAR website
("Reports").  In addition, each Subscriber may have received in writing from
Neonode such other information concerning its operations, financial condition
and other matters as such Subscriber has requested in writing, identified
thereon as "Other Written Information" and considered all factors such
Subscriber deems material in deciding on the advisability of entering into this
Agreement.


4.2           Legal Proceedings.


4.2.1  Alpha Capital Anstalt. On September 4, 2008, Alpha Capital Anstalt
(“Alpha”), an investor in the Corporation from previous private placement
transactions, initiated a law suit against the Corporation in the United States
District Court for the Southern District of New York alleging that the
Corporation failed to issue certain stock certificates pursuant to the terms and
conditions of certain investment subscription agreements.  Alpha asked the court
to award them $734,650 in damages plus attorneys fees. Although the Corporation
believes the claim has no merit, the Corporation has reached an agreement in
principal on the terms for a negotiated settlement with Alpha, which agreement
has not as of yet been finalized.
 
Page 3 of 26

--------------------------------------------------------------------------------



 
4.2.2  Empire Asset Management. On December 9, 2008, Empire Asset Management
(“Empire”), a broker dealer that acted as the Corporation’s financial advisor
and exclusive placement agent and purchased stock for their own account in
previous private placement transactions, initiated a law suit against the
Corporation in the Supreme Court of the State of New York alleging that the
Corporation misrepresented the success of its business to induce Empire to
invest in the Corporation.  Empire is seeking compensatory damages in an
unspecified amount for the harm allegedly suffered.  The Corporation believes
that the action has no merit and intends to defend vigorously against the
action.


4.2.3  Nasdaq. On May 29, 2008, the Corporation received a NASDAQ Staff
deficiency letter indicating that the market value of our listed securities had
been below the minimum $35 million requirement for continued inclusion under its
listing standards (the “Market Capitalization Rule”), and provided until June
30, 2008 for the Corporation to demonstrate compliance.  On July 1, 2008, the
Corporation received a NASDAQ Staff Determination letter stating that the
Corporation had not regained compliance with the Market Capitalization Rule and,
unless the Corporation requests an appeal of this determination, trading of the
Corporation’s common stock will be suspended at the opening of business on July
10, 2008 and NASDAQ will remove the Corporation’s securities from listing and
registration on the NASDAQ Capital Market. The Corporation has appealed the
determination with the NASDAQ Listing Qualifications Panel (the “Panel”), which
stays the suspension of Nenode’s securities pending the Panel’s decision.  The
Corporation appeared before the Panel on August 28, 2008 and the Corporation is
awaiting its decision.


In addition, on July 3, 2008, the Corporation received a NASDAQ Staff deficiency
letter indicating that for the last 30 consecutive days, the bid price for the
Corporation’s common stock had closed below the $1.00 minimum requirement for
continued inclusion under its listing standards (the “Minimum Bid Price Rule”),
and provided us 180 days (or until December 30, 2008) to regain compliance. 


Furthermore, on December 11, 2008, the Corporation received a Nasdaq Staff
deficiency letter (the “Notice”) from The NASDAQ Stock Market Listing
Qualifications Department stating that the Corporation has not paid certain fees
required by Marketplace Rule 4310(c)(13) (the “Rule”). The Corporation’s past
due balance currently totals $43,615.08.  The Notice further stated that the
Nasdaq Listing Qualification Panel (“Panel”) will consider this matter in
rendering a determination regarding the Corporation’s continued listing on the
NASDAQ Capital Markets.


5.         Risk Factors


An investment in the Corporation’s preferred stock involves a high degree of
risk. Before exchanging your shares of NewCo for the Exchange Shares, you should
consider carefully the specific risks detailed in this “Risk Factors” section
together with all of the other information contained in this Agreement and any
other documents incorporated by reference herein. If any of these risks occur,
the Corporation’s business, results of operations and financial condition could
be harmed, the price of the Corporation’s preferred stock could decline, and you
may lose all or part of your investment in the Corporation.


5.1           The Corporation’s independent registered public accounting firm
issued a going concern opinion on the Corporation’s financial statements,
questioning the Corporation’s ability to continue as a going concern.
 
Page 4 of 26

--------------------------------------------------------------------------------


 
Due to the Corporation’s need to raise additional financing to fund the
Corporation’s operations and satisfy obligations as they become due, the
Corporation’s independent registered public accounting firm has included an
explanatory paragraph in its report on the Corporation’s December 31, 2007
consolidated financial statements regarding its substantial doubt as to the
Corporation’s ability to continue as a going concern. This may have a negative
impact on the trading price of the Corporation’s common stock and adversely
impact the Corporation’s ability to obtain necessary financing.


5.2           The Refinancing of the Corporation may be unsuccessful and the
stockholders of the Corporation may lose their entire investment in the
Corporation.


The individuals and entities participating in the refinancing of the
Corporation, including the investors, note holders, warrant holders, and
employees of the Swedish subsidiary should be aware that if the Corporation is
not successful in its refinancing endeavors, their entire investment in the
Company could become worthless. Even if the Corporation is successful, there can
be no assurance that the participants in the refinancing of the Corporation will
derive a profit from their investment.


5.3           The Corporation’s current management and Directors are personally
involved in the Corporation’s refinancing and capital raising activities.


The Corporation’s board of directors has the authority to issue up to 2,000,000
shares of preferred stock and to determine the price, rights, preferences and
privileges of those shares without any further vote or action by the
stockholders.  In addition, as part of the Corporation’s refinancing efforts,
the Corporation’s current directors, Per Bystedt, will be investing additional
funds in the Corporation in exchange for the issuance to them of preferred
stock, as well as participating in a share exchange transaction with the
Corporation as stockholders of a Swedish company to whom the Company will be
issuing preferred stock.  The fact that the current management and Directors of
the Corporation have a personal interest as investors in the Corporation creates
the potential for a conflict of interest.  While the Corporation believes that
the proposed refinancing and capital raising transactions that the Corporation
will be entering into with the Corporation’s management and directors are fair
and in the best interests of the Corporation, there is a risk that the personal
involvement of the management and directors may have affected their judgment.


5.4           The tax implications of this refinancing transaction are complex
and should be reviewed by the investor’s tax advisor.


The tax implications, including United States federal income tax consequences,
of this refinancing transaction are complex.  Each investor should consult its
own tax advisor regarding the particular United States Federal, state, local and
foreign tax consequences of purchasing, holding, and disposing of our Preferred
and Common Stock, including the consequences of any proposed change in
applicable laws.


RISKS RELATED TO THE CORPORATION’S BUSINESS


5.5           The Corporation will require additional capital to fund the
Corporation’s operations, which capital may not be available on commercially
attractive terms or at all.
 
Page 5 of 26

--------------------------------------------------------------------------------


 
The Corporation will require sources of capital in addition to cash on hand to
continue operations and to implement the Corporation’s strategy. The Corporation
does not have sufficient liquid assets to continue operating into the end of
December 2008. The Corporation estimates that the Corporation will need a
minimum of approximately $1.3 million of additional cash from additional
financings, to fund operating expenses through March 31, 2009. The Corporation
is currently evaluating different financing alternatives including but not
limited to selling shares of the Corporation’s common or preferred stock or
issuing notes that may be converted in shares of the Corporation’s common stock
which could result in the issuance of additional shares.  If the Corporation’s
operations do not become cash flow positive as projected the Corporation will be
forced to seek credit line facilities from financial institutions, additional
private equity investment or debt arrangements. No assurances can be given that
the Corporation will be successful in obtaining such additional financing on
reasonable terms, or at all. If adequate funds are not available on acceptable
terms, or at all, the Corporation may be unable to adequately fund the
Corporation’s business plans and it could have a negative effect on the
Corporation’s business, results of operations and financial condition.  In
addition, if funds are available, the issuance of equity securities or
securities convertible into equity could dilute the value of shares of the
Corporation’s stock and cause the market price to fall, and the issuance of debt
securities could impose restrictive covenants that could impair the
Corporation’s ability to engage in certain business transactions.


5.6           The Corporation’s common stock is at risk for delisting from the
NASDAQ Capital Market. If it is delisted, the Corporation’s stock price and the
liquidity of the Corporation’s stock may be impacted.


The Corporation's common stock is quoted on The NASDAQ Capital Market under the
symbol “NEON”.  In order for the Corporation's common stock to continue to be
quoted on the NASDAQ Capital Market, the Corporation must satisfy various
listing maintenance standards established by NASDAQ.  Among other things, as
such requirements pertain to us, we are required to have stockholders’ equity of
at least $2.5 million or a market capitalization of at least $35 million and our
common stock must have a minimum closing bid price of $1.00 per share.
 
On May 29, 2008, the Corporation received a NASDAQ staff deficiency letter from
The NASDAQ Stock Market Listing Qualifications Department stating that for the
last 10 consecutive business days, the market value of the Corporation's listed
securities has been below the minimum $35 million requirement for continued
inclusion under Marketplace Rule 4310 (c)(3)(B) (the "Rule"). The notice further
states that pursuant to Marketplace Rule 4310(c)(8)(C), the Corporation was
provided 30 calendar days (or until June 30, 2008) to regain compliance.


On July 1, 2008, the Corporation received a notice from NASDAQ that it had not
regained compliance within the specified time period and that unless the
Corporation requested an appeal of the non-compliance determination the
Corporation's securities would be suspended from trading on the NASDAQ Capital
Market on July 10, 2008. The Corporation has submitted a request to have a
hearing to the NASDAQ Listing Qualifications Panel (Panel).  The Corporation's
request stays the delisting of its securities pending the hearing and a
determination by the Panel.  The Corporation appeared before the Panel on August
28, 2008. On November 18, 2008, the Corporation received a determination letter
from the Panel that the Panel granted us an extension until December 29, 2008 to
complete its proposed refinancing and refinancing transactions and regain
compliance with the Rule.
 
Page 6 of 26

--------------------------------------------------------------------------------


 
Additionally, on July 3, 2008, the Corporation received another staff deficiency
letter from NASDAQ stating that for the last 30 consecutive business days, the
bid price of our common stock closed below the $1.00 minimum required for
continued inclusion under Marketplace Rule 4310(c)(4). The notice further states
that pursuant to Marketplace Rule 4310(c)(8)(D), the Corporation will be
provided 180 calendar days (or until December 30, 2008) to regain compliance.
If, at any time before December 30, 2008, the bid price of the Corporation's
common stock closes at $1.00 per share or more for a minimum of 10 consecutive
business days, the Corporation may regain compliance with the Minimum Bid Price
Rule. NASDAQ subsequently modified its Marketplace Rules and notified the
Corporation that it has until April 6, 2009 to regain compliance with the bid
price under Marketplace Rule 4310(c)(4).


Additionally on December 11, 2008, the Corporation received a Nasdaq Staff
deficiency letter from The NASDAQ Stock Market Listing Qualifications Department
stating that it has not paid certain fees required by Marketplace Rule
4310(c)(13) (the “Rule”). The Corporation’s past due balance currently total
$43,615.08. The notice further states that the Nasdaq Listing Qualification
Panel (“Panel”) will consider this matter in rendering a determination regarding
the Corporation’s continued listing on the NASDAQ Capital Markets.


5.7           The Corporation has never been profitable and the Corporation
anticipates significant additional losses in the future.


The Corporation was formed in 2006 as a holding company owning and operating
Neonode AB, its Swedish subsidiary, which was formed in 2004 and has been
primarily engaged in the business of developing and selling mobile phones.  On
December 9, 2008, Neonode AB, filed a petition for bankruptcy in compliance with
the Swedish  Bankruptcy Act (1987:672). Mr. Hans Ödén of the Stockholm- based
Ackordscentralen AB, a consultancy firm specialized in insolvency, was appointed
by the district court of Stockholm to administrate the process. Although the
Corporation has transferred the intellectual property (IP) related to its touch
screen technology from Neonode AB to the Corporation pursuant to an intercompany
borrowing asset pledge agreement the Swedish bankruptcy court may not allow the
transfer and require the Corporation to return the IP to Neonode AB. The
Corporation has a limited operating history on which to base an evaluation of
the Corporation’s business and prospects. The Corporation’s prospects must be
considered in light of the risks and uncertainties encountered by companies in
the early stages of development, particularly companies in new and rapidly
evolving markets. After refinancing efforts have been completed,  the
Corporation’s success will depend on many factors, including, but not limited
to:



 
·
the growth of the worldwide market for touch screen mobile devices;
 
·
the Corporations ability to develop and sell or license its touchscreen
technology to third party companies to embed in their products ;

 
·
the level of competition from other touch screen technologies faced by us; and
 
·
the ability of future customers of the Corporation’s touchscreen technology to
develop and sell products incoportating the Corporation’s touch screen
technology.



In addition, the Corporation has experienced substantial net losses in each
fiscal period since the Corporation’s inception. These net losses resulted from
a lack of substantial revenues and the significant costs incurred in the
development of the Corporation’s products and infrastructure. The Corporation’s
ability to continue as a going concern is dependent on the Corporation’s ability
to raise additional funds and implement the Corporation’s business plan.
 
Page 7 of 26

--------------------------------------------------------------------------------


 
The Corporation’s limited operating history and the emerging nature of the
Corporation’s market, together with the other risk factors set forth in this
Section, make prediction of the Corporation’s future operating results
difficult. There can also be no assurance that the Corporation will ever achieve
significant revenues or profitability or, if significant revenues and
profitability are achieved, that they could be sustained.


5.8           The Corporation’s vendors may deny the Corporation’s requests to
delay or reduce the payment of amounts owed to them or to cancel shipments of
materials and products purchased from and to allow the Corporation to return
unused materials and products already received from them.


The Corporation is not generating cash from operations and has been incurring
significant losses. The Corporation has been funding the Corporation’s
operations primarily with cash proceeds raised through the sale of notes that
are convertible into the Corporation’s common stock, shares of the Corporation’s
common stock, and warrants. Unless the Corporation is able to increase the
Corporation’s revenues and decrease expenses substantially and secure an
external funding source, the Corporation may not be able to pay the
Corporation’s vendors the amount due them and the Corporation will not have
sufficient cash to support the Corporation’s operations for the next six months.


The Corporation’s vendors may resort to legal action to try to enforce payment
in full pursuant to the terms or the original payment commitment.


5.9           If the Corporation fails to develop and introduce new products and
services successfully and in a cost effective and timely manner, the Corporation
will not be able to compete effectively and the Corporation’s ability to
generate revenues will suffer.


The Corporation operates in a highly competitive, rapidly evolving environment,
and the Corporation’s success depends on the Corporation’s ability to develop
and introduce new products and services that the Corporation’s customers and end
users choose to buy. If the Corporation is unsuccessful at developing and
introducing new products and services that are appealing to the Corporation’s
customers and end users with acceptable quality, prices and terms, the
Corporation will not be able to compete effectively and the Corporation’s
ability to generate revenues will suffer.


The development of new products and services is very difficult and requires high
levels of innovation. The development process is also lengthy and costly. If the
Corporation fails to anticipate the Corporation’s end users’ needs or
technological trends accurately, or the Corporation is unable to complete the
development of products and services in a cost effective and timely fashion, the
Corporation will be unable to introduce new products and services into the
market or successfully compete with other providers.


As the Corporation introduces new or enhanced products or integrates new
technology into new or existing products, the Corporation faces risks including,
among other things, disruption in customers’ ordering patterns, excessive levels
of older product inventories, inability to deliver sufficient supplies of new
products to meet customers’ demand, possible product and technology defects, and
a potentially different sales and support environment. Premature announcements
or leaks of new products, features, or technologies may exacerbate some of these
risks. The Corporation’s failure to manage the transition to newer products or
the integration of newer technology into new or existing products could
adversely affect the Corporation’s business, results of operations and financial
condition.
 
Page 8 of 26

--------------------------------------------------------------------------------


 
5.10         The mobile device industry is highly competitive and many of the
Corporation’s competitors have significantly greater resources to engage in
product development, manufacturing, distribution and marketing.
 
The mobile device industry, in which the Corporation is engaged, is a highly
competitive business with companies of all sizes engaged in business in all
areas of the world, including companies with far greater resources than the
Corporation has. There can be no assurance that other competitors, with greater
resources and business connections, will not compete successfully against us in
the future. The Corporation’s competitors may adopt new technologies that reduce
the demand for the Corporation’s products or render the Corporation’s
technologies obsolete, which may have a material adverse effect on the cost
structure and competitiveness of the Corporation’s products, possibly resulting
in a negative effect on the Corporation’s revenues, profitability or liquidity.


5.11         The Corporation’s future results could be harmed by economic,
political, regulatory and other risks associated with international sales and
operations.


Because the Corporation plans to sell the Corporation’s products worldwide and
most of the facilities where the Corporation’s future customers devices will be
manufactured, distributed and supported are located outside the United States,
the Corporation’s business is subject to risks associated with doing business
internationally, such as:



 
·
changes in foreign currency exchange rates;
 
·
the impact of recessions in the global economy or in specific sub economies;

 
·
changes in a specific country’s or region’s political or economic conditions,
particularly in emerging markets;
 
·
changes in international relations;

 
·
trade protection measures and import or export licensing requirements;
 
·
changes in tax laws;

 
·
compliance with a wide variety of laws and regulations which may have civil
and/or criminal consequences for them and the Corporation’s officers and
directors who they indemnify;
 
·
difficulty in managing widespread sales operations; and

 
·
difficulty in managing a geographically dispersed workforce in compliance with
diverse local laws and customs.



In addition, the Corporation is subject to changes in demand for the
Corporation’s products resulting from exchange rate fluctuations that make the
Corporation’s products relatively more or less expensive in international
markets. If exchange rate fluctuations occur, the Corporation’s business and
results of operations could be harmed by decreases in demand for the
Corporation’s products or reductions in margins.


While the Corporation sells the Corporation’s products worldwide, one component
of the Corporation’s strategy is to expand the Corporation’s sales efforts in
countries with large populations and propensities for adopting new technologies.
The Corporation has limited experience with sales and marketing in some of these
countries. There can be no assurance that the Corporation will be able to market
and sell the Corporation’s products in all of the Corporation’s targeted
international markets. If the Corporation’s international efforts are not
successful, the Corporation’s business growth and results of operations could be
harmed.
 
Page 9 of 26

--------------------------------------------------------------------------------


 
5.12         The Corporation must significantly enhance the Corporation’s sales
and product development organizations.


The Corporation will need to improve the effectiveness and breadth of the
Corporation’s sales operations in order to increase market awareness and sales
of the Corporation’s products, especially as the Corporation expands into new
markets. Competition for qualified sales personnel is intense, and the
Corporation may not be able to hire the kind and number of sales personnel the
Corporation is targeting. Likewise, the Corporation’s efforts to improve and
refine the Corporation’s products require skilled engineers and programmers.
Competition for professionals capable of expanding the Corporation’s research
and development organization is intense due to the limited number of people
available with the necessary technical skills. If the Corporation is unable to
identify, hire or retain qualified sales, marketing and technical personnel, the
Corporation’s ability to achieve future revenue may be adversely affected.


5.13         The Corporation is dependent on the services of the Corporation’s
key personnel.


The Corporation is dependent on the Corporation’s current management for the
foreseeable future. The loss of the services of any member of management could
have a materially adverse effect on the Corporation’s operations and prospects.


5.14         If third parties infringe the Corporation’s intellectual property
or if the Corporation is unable to secure and protect the Corporation’s
intellectual property, the Corporation may expend significant resources
enforcing the Corporation’s rights or suffer competitive injury.
 
The Corporation’s success depends in large part on the Corporation’s proprietary
technology and other intellectual property rights. The Corporation relies on a
combination of patents, copyrights, trademarks and trade secrets,
confidentiality provisions and licensing arrangements to establish and protect
the Corporation’s proprietary rights. The Corporation’s intellectual property,
particularly the Corporation’s patents, may not provide us a significant
competitive advantage. If the Corporation fails to protect or to enforce the
Corporation’s intellectual property rights successfully, the Corporation’s
competitive position could suffer, which could harm the Corporation’s results of
operations.


The Corporation’s pending patent and trademark applications for registration may
not be allowed, or others may challenge the validity or scope of the
Corporation’s patents or trademarks, including patent or trademark applications
or registrations. Even if the Corporation’s patents or trademark registrations
are issued and maintained, these patents or trademarks may not be of adequate
scope or benefit to them or may be held invalid and unenforceable against third
parties.
 
Page 10 of 26

--------------------------------------------------------------------------------


 
The Corporation may be required to spend significant resources to monitor and
police the Corporation’s intellectual property rights. Effective policing of the
unauthorized use of the Corporation’s products or intellectual property is
difficult and litigation may be necessary in the future to enforce the
Corporation’s intellectual property rights. Intellectual property litigation is
not only expensive, but time consuming, regardless of the merits of any claim,
and could divert attention of the Corporation’s management from operating the
business. Despite the Corporation’s efforts, the Corporation may not be able to
detect infringement and may lose competitive position in the market before they
do so. In addition, competitors may design around the Corporation’s technology
or develop competing technologies. Intellectual property rights may also be
unavailable or limited in some foreign countries, which could make it easier for
competitors to capture market share.


Despite the Corporation’s efforts to protect the Corporation’s proprietary
rights, existing laws, contractual provisions and remedies afford only limited
protection. Intellectual property lawsuits are subject to inherent uncertainties
due to, among other things, the complexity of the technical issues involved, and
the Corporation cannot ensure that the Corporation will be successful in
asserting intellectual property claims. Attempts may be made to copy or reverse
engineer aspects of the Corporation’s products or to obtain and use information
that the Corporation regard as proprietary. Accordingly, the Corporation cannot
ensure that the Corporation will be able to protect the Corporation’s
proprietary rights against unauthorized third party copying or use. The
unauthorized use of the Corporation’s technology or of the Corporation’s
proprietary information by competitors could have an adverse effect on the
Corporation’s ability to sell the Corporation’s products.


5.15         The Corporation has an international presence in countries whose
laws may not provide protection of the Corporation’s intellectual property
rights to the same extent as the laws of the United States, which may make it
more difficult for us to protect the Corporation’s intellectual property.


As part of the Corporation’s business strategy, the Corporation targets
customers and relationships with suppliers and original distribution
manufacturers in countries with large populations and propensities for adopting
new technologies. However, many of these countries do not address
misappropriation of intellectual property or deter others from developing
similar, competing technologies or intellectual property. Effective protection
of patents, copyrights, trademarks, trade secrets and other intellectual
property may be unavailable or limited in some foreign countries. In particular,
the laws of some foreign countries in which the Corporation does business may
not protect the Corporation’s intellectual property rights to the same extent as
the laws of the United States. As a result, the Corporation may not be able to
effectively prevent competitors in these regions from infringing the
Corporation’s intellectual property rights, which would reduce the Corporation’s
competitive advantage and ability to compete in those regions and negatively
impact the Corporation’s business.


5.16         If the Corporation is unable to obtain key technologies from third
parties on a timely basis and free from errors or defects, the Corporation may
have to delay or cancel the release of certain products or features in the
Corporation’s products or incur increased costs.


The Corporation licenses third-party software for use in the Corporation’s
products, including the operating systems. The Corporation’s ability to release
and sell the Corporation’s products, as well as the Corporation’s reputation,
could be harmed if the third-party technologies are not delivered to customers
in a timely manner, on acceptable business terms or contain errors or defects
that are not discovered and fixed prior to release of the Corporation’s products
and the Corporation is unable to obtain alternative technologies on a timely and
cost effective basis to use in the Corporation’s products. As a result, the
Corporation’s product shipments could be delayed, the Corporation’s offering of
features could be reduced or the Corporation may need to divert the
Corporation’s development resources from other business objectives, any of which
could adversely affect the Corporation’s reputation, business and results of
operations.
 
Page 11 of 26

--------------------------------------------------------------------------------


 
5.17         The Corporation’s product strategy is to base the Corporation’s
products on software operating systems that are commercially available to
competitors.


The Corporation’s multimedia phone is based on a commercially available version
of Microsoft’s Windows CE. The Corporation cannot ensure that the Corporation
will be able to maintain this licensing agreement with Microsoft and that
Microsoft will not grant similar rights to the Corporation’s competitors or that
the Corporation will be able to sufficiently differentiate the Corporation’s
multimedia phone from the multitude of other devices based on Windows CE.


In addition, there is significant competition in the operating system software
and services market, including proprietary operating systems such as Symbian and
Palm OS, open source operating systems, such as Linux, other proprietary
operating systems and other software technologies, such as Java and RIM’s
licensed technology. This competition is being developed and promoted by
competitors and potential competitors, some of which have significantly greater
financial, technical and marketing resources than the Corporation has, such as
Access, Motorola, Nokia, Sony-Ericsson and RIM. These competitors could provide
additional or better functionality than the Corporation does or may be able to
respond more rapidly than the Corporation can to new or emerging technologies or
changes in customer requirements. Competitors in this market could devote
greater resources to the development, promotion and sale of their products and
services and the third-party developer community, which could attract the
attention of influential user segments.


If the Corporation is unable to continue to differentiate the operating systems
that the Corporation includes in the Corporation’s mobile computing devices, the
Corporation’s revenues and results of operations could be adversely affected.


5.18         The market for touchscreen technologies is volatile, and changing
market conditions, or failure to adjust to changing market conditions, may
adversely affect the Corporation’s revenues, results of operations and financial
condition, particularly given the Corporation’s size, limited resources and lack
of diversification.


The Corporation operates in the touchscreen technology market, which has seen
significant growth during the past years. The Corporation cannot ensure that
this significant growth in the sales of the touchscreen technology market will
continue. If the Corporation is unable to adequately respond to changes in
demand for the Corporation’s products, the Corporation’s revenues and results of
operations could be adversely affected. In addition, as the Corporation’s
products mature and face greater competition, the Corporation may experience
pressure on the Corporation’s product pricing to preserve demand for the
Corporation’s products, which would adversely affect the Corporation’s margins,
results of operations and financial condition.


This reliance on the success of and trends in the Corporation’s industry is
compounded by the size of the Corporation’s organization and the Corporation’s
focus on touchscreen technology These factors also make us more dependent on
investments of the Corporation’s limited resources. For example, the Corporation
faces many resource allocation decisions, such as: where to focus the
Corporation’s research and development, geographic sales and marketing and
partnering efforts; which aspects of the Corporation’s business to outsource;
and which operating systems and email solutions to support. Given the size and
undiversified nature of the Corporation’s organization, any error in investment
strategy could harm the Corporation’s business, results of operations and
financial condition.
 
Page 12 of 26

--------------------------------------------------------------------------------


 
5.19         Changes in financial accounting standards or practices may cause
unexpected fluctuations in and may adversely affect the Corporation’s reported
results of operations.


Any change in financial accounting standards or practices that cause a change in
the methodology or procedures by which the Corporation tracks, calculates,
records and reports the Corporation’s results of operations or financial
condition or both could cause fluctuations in and adversely affect the
Corporation’s reported results of operations and cause the Corporation’s
historical financial information to not be reliable as an indicator of future
results.


5.20         Wars, terrorist attacks or other threats beyond the Corporation’s
control could negatively impact consumer confidence, which could harm the
Corporation’s operating results.


Wars, terrorist attacks or other threats beyond the Corporation’s control could
have an adverse impact on the United States, Europe and world economy in
general, and consumer confidence and spending in particular, which could harm
the Corporation’s business, results of operations and financial condition.


RISKS RELATED TO OWNING THE CORPORATION’S STOCK


5.21         The Corporation will issue additional shares of its common stock as
a result of the proposed refinancing activities and the Corporation’s stock
price could be negatively affected.


The proposed refinancing agreements will require the Corporation to seek
shareholder approval to amend the Corporations bylaws to increase the authorized
shares of common stock from 75,000,000 to an amount greater than 500,000,000.
The Corporation currently has approximately 30,600,000 shares of common stock
outstanding and after the proposed transactions it is estimated that the
Corporation will have greater than 400,000,000 shares of common stock
outstanding. As a result of the issuance of the additional shares of the common
stock the Corporation’s stock price could be negatively affected.


5.22         If the Corporation continues to experience losses, the Corporation
could experience difficulty meeting the Corporation’s business plan and the
Corporation’s stock price could be negatively affected.


If the Corporation is unable to gain market acceptance of the Corporation’s
mobile phone handsets, the Corporation will experience continuing operating
losses and negative cash flow from the Corporation’s operations. Any failure to
achieve or maintain profitability could negatively impact the market price of
the Corporation’s common stock. The Corporation anticipates that the Corporation
will continue to incur product development, sales and marketing and
administrative expenses. As a result, the Corporation will need to generate
significant quarterly revenues if the Corporation is to achieve and maintain
profitability. A substantial failure to achieve profitability could make it
difficult or impossible for the Corporation to grow the Corporation’s business.
The Corporation’s business strategy may not be successful, and the Corporation
may not generate significant revenues or achieve profitability. Any failure to
significantly increase revenues would also harm the Corporation’s ability to
achieve and maintain profitability. If the Corporation does achieve
profitability in the future, the Corporation may not be able to sustain or
increase profitability on a quarterly or annual basis.
 
Page 13 of 26

--------------------------------------------------------------------------------


 
5.23         The Corporation’s certificate of incorporation and bylaws and the
Delaware General Corporation Law contain provisions that could delay or prevent
a change in control.


The Corporation’s board of directors has the authority to issue up to 2,000,000
shares of preferred stock and to determine the price, rights, preferences and
privileges of those shares without any further vote or action by the
stockholders. The rights of the holders of common stock and/or preferred stock
will be subject to, and may be materially adversely affected by, the rights of
the holders of any preferred stock that may be issued in the future. The
issuance of preferred stock could have the effect of making it more difficult
for a third party to acquire a majority of the Corporation’s outstanding voting
stock. Furthermore, certain other provisions of the Corporation’s certificate of
incorporation and bylaws may have the effect of delaying or preventing changes
in control or management, which could adversely affect the market price of the
Corporation’s common stock. In addition, the Corporation is subject to the
provisions of Section 203 of the Delaware General Corporation Law, an
anti-takeover law.


5.24         The Corporation’s stock price has been volatile, and an investment
in the Corporation’s stock could suffer a decline in value.


There has been significant volatility in the market price and trading volume of
equity securities, which is unrelated to the financial performance of the
companies issuing the securities. These broad market fluctuations may negatively
affect the market price of the Corporation’s common stock. One may not be able
to resell one’s shares at or above the price one’s pays for those shares due to
fluctuations in the market price of the Corporation’s common stock caused by
changes in the Corporation’s operating performance or prospects and other
factors.


Some specific factors that may have a significant effect on the Corporation’s
common stock market price include:



 
·
actual or anticipated fluctuations in the Corporation’s operating results or
future prospects;
 
·
the Corporation’s announcements or the Corporation’s competitors’ announcements
of new products;

 
·
the public’s reaction to the Corporation’s press releases, the Corporation’s
other public announcements and the Corporation’s filings with the SEC;
 
·
strategic actions by us or the Corporation’s competitors, such as acquisitions
or restructurings;

 
·
new laws or regulations or new interpretations of existing laws or regulations
applicable to the Corporation’s business;
 
·
changes in accounting standards, policies, guidance, interpretations or
principles;

 
·
changes in the Corporation’s growth rates or the Corporation’s competitors’
growth rates;
 
·
developments regarding the Corporation’s patents or proprietary rights or those
of the Corporation’s competitors;

 
Page 14 of 26

--------------------------------------------------------------------------------


 

 
·
the Corporation’s inability to raise additional capital as needed;
 
·
concern as to the efficacy of the Corporation’s products;

 
·
changes in financial markets or general economic conditions;
 
·
Sales of common stock by us or members of the Corporation’s management team;

 
·
certain anti-dilution features included in certain securities issued in prior
financing transactions; and
 
·
changes in stock market analyst recommendations or earnings estimates regarding
the Corporation’s common stock, other comparable companies or the Corporation’s
industry generally.



5.25         Future sales of the Corporation’s common stock could adversely
affect its price and the Corporation’s future capital-raising activities could
involve the issuance of equity securities, which would dilute an investment in
the Corporation and could result in a decline in the trading price of the
Corporation’s common stock.


The Corporation may sell securities in the public or private equity markets if
and when conditions are favorable, even if the Corporation does not have an
immediate need for additional capital at that time. Sales of substantial amounts
of common stock, or the perception that such sales could occur, could adversely
affect the prevailing market price of the Corporation’s common stock and the
Corporation’s ability to raise capital. The Corporation may issue additional
common stock in future financing transactions or as incentive compensation for
the Corporation’s executive management and other key personnel, consultants and
advisors. Issuing any equity securities would be dilutive to the equity
interests represented by the Corporation’s then-outstanding shares of common
stock. The market price for the Corporation’s common stock could decrease as the
market takes into account the dilutive effect of any of these issuances.
Furthermore, the Corporation may enter into financing transactions at prices
that represent a substantial discount to the market price of the Corporation’s
common stock or issue securities that have anti-dilution features. A negative
reaction by investors and securities analysts to any discounted sale of the
Corporation’s equity securities or sales of securities with anti-dilution
features could result in a decline in the trading price of the Corporation’s
common stock.


5.26         If registration rights that the Corporation has previously granted
are exercised, then the price of the Corporation’s common stock may be adversely
affected.


The Corporation has agreed to register with the SEC the shares of common stock
issued to former stockholders in connection with the merger and to participants
in private placement financings the Corporation completed in March 2008 and May
2008. In the event these securities are registered with the SEC, they may be
freely sold in the open market, subject to trading restrictions to which the
Corporation’s insiders holding the shares may be subject from time to time. In
the event that the Corporation fails to register such shares in a timely basis,
the Corporation may have liabilities to such stockholders. The Corporation
expects that the Corporation also will be required to register any securities
sold in future private financings. The sale of a significant amount of shares in
the open market, or the perception that these sales may occur, could cause the
trading price of the Corporation’s common stock to decline or become highly
volatile.


RISKS RELATED TO OWNING OUR PREFERRED STOCK


5.27         There is no public market for the Preferred Stock.
 
Page 15 of 26

--------------------------------------------------------------------------------


 
There is no public for the Preferred Stock to be issued pursuant to this
Agreement and the Company does not intend to apply for listing of the Preferred
Stock on any securities exchange.  No assurance can be given that the
stockholders of the Corporation will agree to the conversion ratio for Common
Stock set forth in the Certificate of Designations of Preferred Stock or that an
active trading market for the Preferred Stock will develop.  If an active market
does not develop and/or the Preferred Stock is not converted to Common Stock
pursuant to the conversion ratio set forth in the Certificate of Designations of
Preferred Stock, the market price and liquidity of the Preferred Stock may be
adversely affected and you may lose your total investment.


5.28         We expect volatility in the price of our common stock, which may
subject us to securities litigation.


If we complete the refinancing transactions, the market for our common stock may
be characterized by significant price volatility when compared to seasoned
issuers, and we expect that our share price will be more volatile than a
seasoned issuer for the indefinite future. In the past, plaintiffs have often
initiated securities class action litigation against a company following periods
of volatility in the market price of its securities. We may in the future be the
target of similar litigation. Securities litigation could result in substantial
costs and liabilities and could divert management’s attention and resources.


5.29         The current worldwide financial and credit markets are difficult to
access.


The recent collapse of the worldwide financial and credit markets make it
extremely difficult to access source of capital or borrowings, Credit line
facilities from financial institutions, additional private equity investment or
debt arrangements may not be available to us for some time in the future. No
assurances can be given that the Corporation will be successful in obtaining
such additional financing on reasonable terms, or at all. If adequate funds are
not available on acceptable terms, or at all, the Corporation may be unable to
adequately fund the Corporation’s business plans and it could have a negative
effect on the Corporation’s business, results of operations and financial
condition.


THE SECURITIES TO BE ISSUED INVOLVE A HIGH DEGREE OF RISK AND MAY RESULT IN THE
LOSS OF ONE’S ENTIRE INVESTMENT. ANY PERSON CONSIDERING THE PURCHASE OF THESE
SECURITIES SHOULD BE AWARE OF THESE AND OTHER FACTORS AND SHOULD CONSULT WITH
HIS LEGAL, TAX AND FINANCIAL ADVISORS PRIOR TO EXECUTING THIS AGREEMENT. THE
SECURITIES SHOULD ONLY BE PURCHASED BY PERSONS WHO CAN AFFORD TO LOSE ALL OF
THEIR INVESTMENT.


6.         Capitalization of Shareholder Advances; Total
Liabilities                                                                                                                                  


6.1         On the Closing Date, except for the obligations listed in Schedule
4.1, any and all loans, advances, indebtedness and other obligations owed by
NewCo to any officer, director, or shareholder, including the NewCo Stockholders
or any affiliate of such persons, shall be capitalized, cancelled, and forgiven.


6.2         On the Closing Date, the total amount of all outstanding liabilities
and obligations of NewCo of any kind shall not exceed USD $_______________, in
the aggregate.
 
Page 16 of 26

--------------------------------------------------------------------------------


 
7.         Representations and Warranties of NewCo and the NewCo Stockholders


NewCo and the NewCo Stockholders hereby represent and warrant to Neonode, as
follows:


7.1           Organization and Good Standing.  NewCo is a corporation duly
organized, validly existing and in good standing under the laws of
Sweeden.  NewCo has the power to own its own property and to carry on its
business as now being conducted and is duly qualified to do business in any
jurisdiction where so required except where the failure to so qualify would have
no material negative impact.


7.2           Authority.  NewCo has the power to enter into this Agreement and
to perform their respective obligations hereunder.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by the board of Directors of NewCo and NewCo
Stockholders as required by Swedish law.  The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which NewCo or the NewCo
Stockholders are a party and will not violate any judgment, decree, order, writ,
rule, statute, or regulation applicable to NewCo or its properties.  The
execution and performance of this Agreement will not violate or conflict with
any provision of the [corporate documents] of NewCo.
 
7.3           NewCo Capitalization.  As of the date of this Agreement and at the
Closing, the authorized capital stock of NewCo consists of: 1000 shares of
Common Stock, par value $12,7426,(100SEK) each.   A complete and correct list of
the security holders of the NewCo immediately prior to the Closing and
immediately following the Closing is as set forth in Exhibit 2 (the "Cap
Table"). The individuals and entities identified in the Cap Table are the
holders of record the lawful owners, beneficially and of record, of all of the
issued and outstanding capital stock of the Company, on a fully-diluted basis
and of all rights thereto, free and clear of any security interest,
participation rights, restrictions, rights, options to purchase, proxies, voting
trust and other voting agreements, calls or commitments of every kind except as
set forth in the Cap Table, and, except as set forth in the Cap Table, none of
the said individuals or entities owns any other stock, options or other rights
to subscribe for, purchase or acquire any capital stock of the Company from the
Company or to the Company's best knowledge from any stockholder of the Company.
 
Except as set forth in the Cap Table there are no outstanding options, warrants,
purchase rights, subscription rights, participation rights, rights of first
refusal, conversion rights, anti-dilution rights, exchange rights, or other
rights or securities, of any nature whatsoever, or other contracts, agreements,
undertakings, promises or commitments that could require NewCo or a stockholder
of the NewCo, to issue, sell, or otherwise cause to become outstanding any of
the NewCo’s capital stock; and no rights were granted by NewCo or by a
stockholder of NewCo and there are no claims possessed by any person enforceable
against NewCo or enforceable against a stockholder of NewCo in law or in equity
to compel such an issuance, adjustment or transfer of NewCo’s or a stockholder
of NewCo’s stock (or any options, warrants, preemptive rights or other rights or
securities, of any nature whatsoever, convertible into or exchangeable for stock
of NewCo) by reason of the execution, closing or performance of this Agreement
or by any other reason. There are no outstanding or authorized stock
appreciation, phantom stock, or similar rights with respect to NewCo or with
respect to a stockholder of NewCo.
 
Page 17 of 26

--------------------------------------------------------------------------------


 
7.4           The Exchange Shares.  The Exchange Shares to be acquired by the
NewCo Stockholders under this Agreement will not be registered under the
Securities Act, or the securities laws of any state, and cannot be transferred,
hypothecated, sold or otherwise disposed of until: (i) a registration statement
with respect to such securities is declared effective under the Securities Act,
or (ii) Neonode receives an opinion of counsel for the transferring stockholder,
reasonably satisfactory to counsel for Neonode, that an exemption from the
registration requirements of the Securities Act is available.


7.5           Legend. The certificates representing the Exchange Shares shall
contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR NEONODE,
INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
COUNSEL FOR NEONODE, INC.  THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT IS AVAILABLE.”


7.6           Investment Intent.  Each of the NewCo Stockholders understands
that the Securities are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
the Exchange Shares as principal for its own account for investment purposes
only and not with a view to or for distributing or reselling such Exchange
Shares or any part thereof, has no present intention of distributing any of such
Exchange Shares, and has no arrangement or understanding with any other persons
regarding the distribution of such Exchange Shares (this representation and
warranty not limiting such NewCo Stockholder’s right to sell the Securities in
compliance with applicable securities laws).  Each of the NewCo Stockholders is
acquiring the Exchange Shares in the ordinary course of its business. Each of
the NewCo Stockholders does not have any agreement or understanding, directly or
indirectly, with any person to distribute any of the Exchange Shares.


7.7           Experience of NewCo Stockholders.  Each of the NewCo Stockholders,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Exchange Shares, and has so evaluated the merits and risks of such
investment.  Each of the NewCo Stockholders is able to bear the economic risk of
an investment in the Exchange Shares and, at the present time, is able to afford
a complete loss of such investment.


7.8           General Solicitation.  Each of the NewCo Stockholders is not
purchasing the Exchange Shares as a result of any advertisement, article, notice
or other communication regarding the Exchange Shares published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.
 
Page 18 of 26

--------------------------------------------------------------------------------


 
7.9           Limited Representations. Each of the NewCo Stockholders
acknowledges and agrees that Neonode did not make, nor has it made, any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 8.  Each of the NewCo
Stockholders is aware that: (i) investment in the Corporation involves a high
degree of risk, may result in a lack liquidity, and places substantial
restrictions on transferability of interest; and (ii) no Federal or state agency
has made any finding or determination as to the fairness for investment by the
public, nor has made any recommendation or endorsement, of the Exchange Shares.


7.10          Receipt of Information. Each of the NewCo Stockholders has been
furnished with any and all materials that he has requested relating to the
Corporation and to the Exchange Shares, and each NewCo Stockholder has been
afforded the opportunity to ask questions of the senior management and directors
of the Corporation concerning the terms and conditions of this transaction and
to obtain any additional information necessary to verify the accuracy of the
information provided to him.  Each of the NewCo Stockholders understands that
such material is current information about the Corporation and does not in any
way guarantee future performance or the completion of future proposed events
discussed in such material.  Each of the NewCo Stockholders, either alone or
with his professional advisors, has the capacity to protect his own interests in
connection with this transaction.


7.11          Accredited Investor. If the NewCo Stockholder is a U.S. person,
(i) such NewCo Stockholder qualifies as an “accredited investor” as such term is
defined in Regulation D promulgated under the Securities Act, and (ii) such
NewCo Stockholder, if it is a corporation, partnership, limited liability
company, trust, or other business entity, has not been organized for the purpose
of purchasing the Exchange Shares.  In this regard, the NewCo Stockholder
represents and warrants that:


7.11.1 The NewCo Stockholder is experienced in investment and business matters.


7.11.2 The NewCo Stockholder has made investments of a speculative nature and
has purchased non-registered securities of United States publicly-owned
companies in the past.


7.11.3 The NewCo Stockholder, with its representatives, has such knowledge and
experience in financial, tax, and other business matters as to enable the NewCo
Stockholder to utilize the information made available by Neonode to evaluate the
merits and risks of and to make an informed investment decision with respect to
the purchase of the Exchange Shares.


7.11.4 The NewCo Stockholder is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.


7.12           Regulation S Exemption. If the NewCo Stockholder is not a U.S.
Person, the NewCo Stockholder understands that that the Exchange Shares are
being issued to him in reliance on an exemption from the registration
requirements of United States federal and the state securities laws under
Regulation S promulgated under the Securities Act, and that the Neonode is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments, and understandings of the NewCo Stockholder set
forth herein order to determine the applicability of such exemptions and the
suitability of the NewCo Stockholder to acquire the Exchange Shares.  In this
regard, the NewCo Stockholder represents and warrants that:
 
Page 19 of 26

--------------------------------------------------------------------------------


 
7.12.1 The NewCo Stockholder is not a U.S. Person and is not acquiring the
Exchange Shares for the account or benefit of a U.S. Person.


7.12.2 At the time of the origination of contact concerning this Agreement and
the date of the execution and delivery of this Agreement, the undersigned was
outside of the United States.


7.12.3 The NewCo Stockholder will not, during the period commencing on the date
of issuance of the Exchange Shares and ending on the first anniversary of such
date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the "Restricted Period"), offer, sell, pledge or
otherwise transfer the Exchange Shares in the United States, or to a U.S. Person
for the account or for the benefit of a U.S. Person, or otherwise in a manner
that is not in compliance with Regulation S.


7.12.4 The NewCo Stockholder will, after expiration of the Restricted Period,
offer, sell pledge or otherwise transfer the Exchange Shares only pursuant to
registration under the Securities Act or an available exemption therefrom, and,
in accordance with all applicable state foreign securities laws.


7.12.5 The NewCo Stockholder was not in the United States engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Exchange Shares, including
without limitation, any put, call or other option transaction, option writing,
or equity swap.


7.12.6 Neither the NewCo Stockholder nor or any person acting on his behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Exchange Shares, and the NewCo Stockholder and any person acting
on his behalf have complied and will comply with the "offering restrictions"
requirements of Regulation S under the Securities Act.


7.12.7 The transactions contemplated by this Exchange Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


7.12.8 Neither the NewCo Stockholder nor any person acting on his behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Exchange
Shares.  The NewCo Stockholder agrees not to cause any advertisement of the
Exchange Shares to be published in any newspaper or periodical or posed in any
public place and not to issue any circular relating to the Exchange Shares,
except such advertisements that include the statements required by Regulation S
under the Securities Act, and only offshore and not in the U.S. or its
territories, and only in compliance with any local applicable securities laws.


7.12.9 Compliance with Local Laws. Any resale of the Exchange Shares during the
“distribution compliance period” as defined in Ruled 902(f) to Regulation S
shall be made only in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Exchange Shares in any jurisdiction
outside of the United States will be made in compliance with the securities laws
of such jurisdiction.  The NewCo Stockholder will not offer to sell or sell the
Exchange Shares in any jurisdiction unless the NewCo Stockholder obtains all
required consents, if any
 
Page 20 of 26

--------------------------------------------------------------------------------


 
7.13         Reliance. Each of the NewCo Stockholders understands that Neonode
is relying on the statements contained herein to establish an exemption from
registration under federal and state securities laws.


7.14         Brokers. No broker, investment banker, financial advisor or other
person is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of any of the NewCo
Stockholders.


7.15         Disclosure.  NewCo and the NewCo Stockholders have (and at the
Closing will have) provided Neonode with all information regarding events,
conditions and facts materially affecting the business, financial conditions or
results of operation of NewCo.


8.         Representations and Warranties of
Neonode                                                                                                  


Neonode does hereby represent and warrant to NewCo and the NewCo Stockholders,
as follows:


8.1           Organization and Good Standing.  Neonode is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Neonode has the corporate power to own its own property and to carry
on its business as now being conducted and is duly qualified to do business in
any jurisdiction where so required except where the failure to so qualify would
have no material negative impact.


8.2           Corporate Authority.  Neonode has the corporate power to enter
into this Agreement and to perform its respective obligations hereunder.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of Neonode, as required by Delaware law.  The execution and
performance of this Agreement will not constitute a material breach of any
agreement, or other document to which Neonode is a party and will not violate
any judgment, decree, order, writ, rule, statute, or regulation applicable to
Neonode or its properties.  The execution and performance of this Agreement will
not violate or conflict with any provision of the respective Certificate of
Incorporation or by-laws of Neonode.


8.3           Neonode Capitalization.  As of the date of this Agreement, Neonode
is authorized to issue 75,000,000 shares of Neonode Common Stock, $0.001 par
value per share, of which (i) ____________ shares of Neonode Common Stock are
issued and outstanding, and (iii) 2,000,000 shares of Preferred Stock of which
no shares of Neonode Preferred Stock are issued and outstanding.


8.4           Periodic Reports.  Neonode is current in the filing of all forms
or reports with the SEC, and has been a reporting company under the Securities
Exchange Act of 1934, as amended.


8.5           Disclosure.  Neonode has (and at the Closing will have) provided
the NewCo Stockholders with all publicly available information regarding events,
conditions and facts materially affecting the business, financial conditions or
results of operation of Neonode.   Neonode has not now and will not have, at the
Closing, withheld disclosure of publicly available information regarding any
such events, conditions, and facts which it has knowledge of or has reasonable
grounds to know may exist.
 
Page 21 of 26

--------------------------------------------------------------------------------


 
9.           Conditions Precedent


9.1           Conditions Precedent to the Obligations of NewCo and the NewCo
Stockholders.


All obligations of NewCo and the NewCo Stockholders under this Agreement are
subject to the fulfillment, prior to or as of the Closing Date, as indicated
below, of each of the following conditions; any one or more of which may be
waived at Closing by NewCo or the NewCo Stockholders:


(a)           The representations and warranties by or on behalf of Neonode
contained in this Agreement shall be true in all material respects at and as of
Closing Date as though such representations and warranties were made at and as
of such time.


(b)           Neonode shall have performed and complied in all material
respects, with all covenants, agreements, and conditions set forth in, and shall
have executed and delivered all documents required by this Agreement to be
performed or complied with or executed and delivered by it prior to or at the
Closing.


(c)           The Exchange Shares shall have been issued and delivered by
Neonode, as contemplated by this Agreement.


9.2           Conditions Precedent to the Obligations of Neonode.


All obligations of Neonode under this Agreement are subject to the fulfillment,
prior to or as of the Closing Date, as indicated below, of each of the following
conditions; any one or more of which may be waived at Closing by Neonode:


(a)           The representations and warranties by or on behalf of NewCo and
the NewCo Stockholders contained in this Agreement or in any certificate or
document delivered pursuant to the provisions hereof shall be true in all
material respects at and as of Closing Date as though such representations and
warranties were made at and as of such time.


(b)           NewCo and the NewCo Stockholders shall have performed and complied
in all material respects, with all covenants, agreements, and conditions set
forth in, and shall have executed and delivered all documents required by this
Agreement to be performed or complied with or executed and delivered by it and
them prior to or at the Closing, including, without limitation the delivery of
the NewCo Shares to Neonode.


(c)           The NewCo Shares shall have been transferred and delivered by the
NewCo Stockholders, as contemplated by this Agreement.


(d)           On the Closing Date, NewCo shall have received the written
resignations of all of the officers and directors of NewCo and the designees of
Neonode shall become the entire board of directors of NewCo.
 
Page 22 of 26

--------------------------------------------------------------------------------


 
10.            No-Sale of the Exchange Shares


10.1         Until the first to occur of (i) repurchase of the Exchange Shares
by Neonode or its assignee pursuant to the Repurchase Agreement, (ii) eighteen
months from the Closing or (iii) an M&A Transaction (the period ending upon the
first to occur of the foregoing events, is referred to as the "No Sale Period"),
none of NewCo Stockholders shall transfer the Exchange Shares held or owned by
him. The provisions in this Section 10.1 above shall not apply to a transfer by
a NewCo Stockholder to a Permitted Transferee; provided such Permitted
Transferee agrees in writing to be bound by the terms of this Section 10.1.


10.2         For purposes of Section 10.1, “M&A Transaction” shall mean the
consummation of (i) the sale of all or substantially all of the securities of
the Company, other than to a wholly-owned subsidiary of the Company; (ii) the
sale, lease or other disposal of all or substantially all of the assets of the
Company; or (iii) the consolidation or merger of the Company with or into any
other entity, in one or a series of related transactions in which the
stockholders of the Company prior to the transaction or series of related
transactions hold less than fifty percent (50%) of the outstanding capital stock
of the Company or the surviving company, as applicable, following such
transaction or series of related transactions.


10.3          For purposes of Section 10.1, “Permitted Transferee” shall mean
for the NewCo Stockholders (i) any member or members of his/its immediate
family; (ii) any entity which is wholly-owned by such stockholder; (iii) any
transferee of shares by bequest or inheritance or (iv) any transfer to an
existing employee of NewCo.


11.            Miscellaneous


11.1          Waivers.  The waiver of a breach of this Agreement or the failure
of any party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.


11.2         Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective Parties.


11.3          Assignment.  This Agreement is not assignable except by operation
of law.


11.4          Notice.  Until otherwise specified in writing, the mailing
addresses and fax numbers of the parties of this Agreement shall be as follows:


 
To: Neonode :



Neonode, Inc.
____________
____________
Attn: _____________, President
Tel:  (___) ___________
 
Page 23 of 26

--------------------------------------------------------------------------------


 
cc:                             Steven Kronengold, Esq.
SRK Law Offices
Rabin Science Park
Rehovot, Israel
tel:  (718) 360-5351


To: newco and the newco Stockholders:


cc:


Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.


11.5         Governing Law.  This Agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
State of Delaware, United States of America, thereby precluding any choice of
law rules which may direct the application of the laws of any other
jurisdiction.


11.6         Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.


11.7          Entire Agreement.  This Agreement (including the Exhibits to be
attached hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.


11.8         Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


11.9          Severability of Provisions.  The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.


11.10       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


11.11       Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.


[the balance of this page intentionally left blank – signature pages follow]
 
Page 24 of 26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


ATTEST:
 
NEONODE, INC.
     
(a Delaware corporation)
       
_______________________
 
By:
__________________________
___________, Secretary
   
_____________, President
       
ATTEST:
   
[NEWCO]
     
(a corporation organized under the laws of Sweeden)
       
______________________
 
By:
__________________________
Secretary
   
_____________,
       
Director
             
NEWCO STOCKHOLDERS:
       
ATTEST:
           
By:
________________________
 
____________________________________
 
________________________
           
ATTEST:
           
By:
________________________
 
____________________________________
 
________________________
           
ATTEST:
           
By:
________________________
 
____________________________________
 
________________________
   

 
Page 25 of 26

--------------------------------------------------------------------------------


 
EXHIBIT 1
REPURCHASE AGREEMENT


Page 26 of 26

--------------------------------------------------------------------------------

